UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1604



NEWPORT NEWS    SHIPBUILDING     AND    DRY     DOCK
COMPANY,

                                                              Petitioner,

          versus


VANESSA F. WALKER; DIRECTOR,           OFFICE    OF
WORKERS’ COMPENSATION PROGRAMS,

                                                             Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(06-0711)


Submitted:   December 17, 2007                Decided:   January 22, 2008


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin M. Mason, MASON, MASON, WALKER & HEDRICK, P.C., Newport
News, Virginia, for Petitioner. Gregory E. Camden, Charlene A.
Morring, MONTAGNA KLEIN CAMDEN, LLP, Norfolk, Virginia; Barry H.
Joyner, Mark A. Reinhalter, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Newport News Shipbuilding and Dry Dock Company seeks

review of the Benefits Review Board’s decision and order affirming

the administrative law judge’s award of attorney fees pursuant to

33 U.S.C. § 928 (2000).        Our review of the record discloses that

the Board’s decision is without reversible error.           Accordingly, we

affirm   for   the   reasons   stated   by   the   Board.     Newport   News

Shipbuilding & Dry Dock Co. v. Walker, No. 06-0711 (B.R.B. Apr. 26,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -